Scott, J.,
dissenting.
I agree with the conclusion reached in the majority opinion that the ordinance under which McPhail was charged, is constitutional, but I wholly disagree with the conclusion that the defendant did not have sufficient notice and that for such reason the case should be reversed.
Upon the question of notice the ordinance provides:
Sec. 747. “There is hereby created the office of dog license inspector, who shall be appointed by the mayor, and who shall serve until removed, it shall be the duty of said dog license inspector to ascertain whether or not proper license has been paid for any dog as provided by ordinance. In the event said license has not been paid and the same evidenced by proper license, receipt, tag or stamped collar, it shall be the duty of said inspector to serve every person owning, keeping or harboring any dog so unlicensed, with notice warning such person to pay said license as the law provides within twenty-four hours from the serving of such notice. If any person so served with notice shall fail to pay to the treasurer at his office within the time allowed by said notice, it shall be the duty of said inspector to summon into court said person as provided by ordinance.”
It appears from, the testimony that the city license inspector on the 18th day of September, 1911, discovered a female dog tied up at the premises where the plaintiff in error, McPhail, resided, and without any tag showing it to be licensed. The inspector called at the door of the house, and finding no person present, prepared the usual notice in such case, and pushed it under the door. This notice was not addressed to McPhail but to the “Occupant.” There was at *255the time a lady named Switzer residing at the premises, who found the nptice and who also owned a dog. Mrs, Switzer took the notice to the proper authority and procured a license for her dog. McPhail did not see this notice. The inspector afterward learned that the dog licensed from the house number, was a male, and called again at the house on October 10th, and later had two conversations with McPhail. The first of these was at the City Hall, where McPhail said: “You sent a letter to Mrs. Switzer to pay her dog license. This female dog belongs to me. I ain’t going to pay a cent; this ordinance is unconstitutional; I will fight it, if I have to go to the Supreme Court.” Later, and on the 11th day of October, the officer called at the office of McPhail and again asked him to take out the license, where substantially the same conversation occurred. The complaint was filed on the 18th day of October.
Neither the ordinance nor the general rule of law in such case requires the serving of a written notice. The owner was twice personally notified by the proper officer and twice refused to take out the license. It is therefore idle to say that he did not have notice.
Under this state of facts McPhail had the sufficient and timely notice intended by the ordinance.
There is no better settled rule of law, founded upon public policy,' than that all persons must take notice of the public laws by which they are governed, and that for such reason all persons interested in a transaction, made pursuant to a public statute, are chargeable with notice of all that the law contains. 21 Am. & Eng. Enc. Law, 2nd Ed. 588. McPhail therefore, was charged with notice of the provisions of the ordinance, its requirements and its penalties.
It is true that whenever by statute or ordinance, a duty is imposed on an individual, for the neglect of which he is subject to a penalty, notice is required before a liability arises, unless the contrary is expressly provided by law. But it is equally true that a waiver by the party for whose *256benefit or protection notice should be given, is equivalent to notice, and dispenses with its necessity. 29 Cyc. 1117.
The record discloses that the question of notice is raised in this court for the first time. McPhail appeared in the trial court and entered his plea, and proceeded to trial, without in any manner suggesting the absence or insufficiency of notice. • By this conduct and by his acts above recited, he clearly waived notice, written or otherwise. The rule as to appearance constituting waiver is well stated in the recent work of Bowers on the Law of Waiver, sec. 355, as follows:
“But the question whether an alleged appearance is to be held a waiver in such cases does not resolve itself into a meré determination of the intention of the defendant; for the appearance for the purpose of contesting the merits of the cause, whether by motion or by formal pleading, is a waiver of all objection to the jurisdiction of the court over the person of the defendant, whether he intended such waiver or not. And the same is true if he in any manner invokes the aid of the court without questioning its jurisdiction over his person. This is upon the well-established principle that he who has the right to object to such defects or irregularities must do so promptly and at the first opportunity before the party committing the error, has taken any further steps in the cause, or been misled into a reasonable belief that the objection is not to be urged.”
It was said in People ex rel. v. Albright et al., 23 Howard 306: “It can hardly be disputed, as a legal proposition, that a party may waive his right to a statute benefit, or protection; and though, without an express waiver of notice, the occupant or owner of cultivated or improved lands is entitled to the protection afforded by the notices referred to, the law does not, however, demand such absurd formalities to be gone through with as the actual service of notice, where the party who, only, is interested, himself waives or *257releases. The waiver is equivalent to notice, and dispenses with its necessity.”
Decided March 2d, A. D. 1914.
Kehearing granted plaintiff in error' November 2, A. D. 1914.
*257“It may be further observed that the notice required in the contract was intended for the benefit of the plaintiff. His conduct and declarations were clearly equivalent to a waiver of any benefit intended to be secured to him by this notice. The object of it was to give him a preference in the purchase. He at no time manifested any intention to purchase nor claim the preference secured to him, but on the contrary he advised and insisted that the assignees of Stevens, of whom the defendant was one, should resist a recovery by Mr. Marshall, and retain the possession as long as practicable.” Wood v. Stewart, 7 Vt. 147.
The notice required by the ordinance was solely for the benefit of McPhail in this case, and its purpose to prevent the owner of a dog from being mulcted by fine without first being advised of the demand of the city that he take out the license. This purpose was served in this case.' The proper official twice demanded that McPhail take out the license and McPhail twice positively refused to do so.
Does anyone believe that the serving of á written notice would have been more effective than the personal pleading of the officer, or that there would have been a different result. Can it be said that defendant has been denied substantial justice. The law does not compel useless or foolish things. After McPhail had twice flatly refused to take out the license, it would have been useless and even foolish,, to have served a written notice. '
Precisely the same principle applies in this case asan case of refusal in advance to accept a tender. The words and conduct constitute a waiver. _
The judgment should be affirmed.
.. Í am authorized to say that Mr. Chief Justice Gabbert and Mr. Justice Bailey, concur in this dissenting opinion.
Rehearing denied defendant in error June 7, 1915.